This is an action for the recovery of a real estate commission in which judgment went for the defendants. The plaintiff appeals therefrom. *Page 278 
It was found by the court that there was no written memorandum employing appellant or its agent to act as agent nor to pay it a commission, except that certain escrow instructions, which were canceled shortly after being executed, authorized the escrow-holder to pay a definite sum to appellant's agent "at close of escrow". It is further found that the prospective purchaser refused to proceed with the sale and "said sale was never consummated and said escrow never closed".
[1] The record comes to us by way of a bill of exceptions, containing no specifications of error and concluding with a stipulation of counsel that it "contains only part of the evidence offered", and with a certificate of the trial judge to the same effect with this addition, that there was "sufficient evidence to sustain the findings of the court". With this condition of the record before us there remains but one thing to do, and that is to affirm the judgment for the reason that appellant has altogether failed to show error or any reason for its reversal. (Platner v. Vincent, 194 Cal. 436
[229 P. 24].)
Judgment affirmed.
Works, P.J., and Craig, J., concurred.